

117 S580 IS: Affordable Housing Redevelopment Act
U.S. Senate
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 580IN THE SENATE OF THE UNITED STATESMarch 3, 2021Mrs. Feinstein introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo reauthorize the Neighborhood Stabilization Program, and for other purposes.1.Short titleThis Act may be cited as the Affordable Housing Redevelopment Act.2.FindingsCongress finds that—(1)even before the economic hardship caused by the COVID–19 pandemic, the United States faced a shortage of more than 7,000,000 affordable rental homes to meet the needs of extremely low-income renters;(2)due to financial burdens and loss of income resulting from the pandemic, millions of people in the United States are at risk of eviction or foreclosure, and the need for affordable housing is expected to increase dramatically;(3)homelessness is projected to rise by as much as 45 percent across the United States as a result of the pandemic and economic crisis, meaning nearly 1,000,000 people in the United States could be experiencing homelessness in the very near future;(4)in addition to making long-term investments in the affordable housing stock in the United States, it is also critically important to focus resources on more immediate solutions, such as acquiring and rehabilitating existing buildings and placing affordability requirements on the housing that is produced;(5)acquisition and rehabilitation provides two distinct advantages by lowering per-unit construction costs and making affordable housing units available to low-income households much faster;(6)in addition to rehabilitation of residential properties, there are opportunities for adaptive reuse and the conversion of non-residential office and retail properties to create new affordable housing in communities across the United States; and (7)helping States, local governments, and nonprofit organizations acquire blighted, abandoned, vacant, foreclosed, or surplus properties and convert them into affordable housing will allow for the rapid development of new affordable units, while stimulating local economies and creating jobs.3.DefinitionsIn this Act:(1)Eligible entityThe term eligible entity means—(A)a State, a city, county, or other political subdivision of a State, a consortium of political subdivisions of a State, a Tribal government, a public housing authority, or a redevelopment agency; or(B)any nonprofit entity or consortium of nonprofit entities, which may submit an application for a grant under this section in partnership with a for-profit entity.(2)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.4.Reauthorization of Neighborhood Stabilization Program(a)Authorization of funds(1)In generalThere is authorized to be appropriated to the Secretary $1,500,000,000 for fiscal year 2021, to remain available until expended, for the provision of emergency assistance for the redevelopment of abandoned and foreclosed homes, as authorized under title III of division B of the Housing and Economic Recovery Act of 2008 (42 U.S.C. 5301 note; Public Law 110–289), in addition to other related uses of funds authorized under this section.(2)Applicability of provisions(A)In generalExcept as otherwise provided in this section, the provisions under the second undesignated paragraph under the heading community development fund under the heading community planning and development under the heading department of housing and urban development in title XII of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) relating to assistance authorized under title III of division B of the Housing and Economic Recovery Act of 2008 (42 U.S.C. 5301 note; Public Law 110–289) shall apply with respect to the emergency assistance authorized under paragraph (1).(B)Certain criteria not applicableThe fourth proviso in the second undesignated paragraph described in subparagraph (A) of this paragraph (relating to grantees in areas with foreclosures and the ability to expend funding within a certain period) shall not apply with respect to the emergency assistance authorized under paragraph (1) of this subsection.(b)Grants; application(1)In generalThe Secretary shall award grants under this section to eligible entities through a competitive process.(2)CriteriaNot later than 75 days after the date of enactment of this Act, the Secretary shall publish the criteria for awarding grants under this section.(3)ApplicationAn eligible entity desiring a grant under this section shall submit to the Secretary an application—(A)in such manner and containing such information as the Secretary may require; (B)that demonstrates a capacity to execute projects and leverage potential, and any other additional factors as determined by the Secretary; and(C)not later than 200 days after the date of enactment of this Act.(4)PreferenceThe Secretary shall award preference to an application for a grant under this section to applicants that submit proposals—(A)to provide assistance in areas with high levels of cost-burdened households; (B)to provide assistance in rural areas;(C)to provide assistance in communities that have adopted local land-use policies, building codes, or related regulations that favor greater housing production, such as—(i)allowing greater density near public transportation lines;(ii)establishing by-right development;(iii)eliminating off-street parking requirements;(iv)granting density bonuses;(v)employing inclusionary zoning;(vi)relaxing minimum lot sizes;(vii)authorizing conversion of commercial properties into mixed-use and residential properties; or(viii)other local land-use policies, building codes, or related regulations that favor greater housing production;(D)to provide assistance in areas that are in close proximity to high-frequency public transportation; or(E)that have a higher proportion of affordable units for households with incomes that are less than 50 percent of the area median income.(5)DiversityIn awarding grants under this section, the Secretary shall ensure a geographic diversity of grantees from across the United States.(c)Use of funds(1)In generalA recipient of a grant under this section—(A)shall use grant funds to purchase blighted, abandoned, vacant, foreclosed, or surplus property and convert the property into affordable housing, which shall serve individuals and families with a household income that does not exceed the area median income; (B)may use grant funds for mixed-use development projects, conversion of non-residential office and retail properties, and other redevelopment requiring changes to land use restrictions; and(C)shall, to the maximum extent feasible—(i)provide for the hiring of employees who reside in the vicinity, as such term is defined by the Secretary, of projects funded under this section; or(ii)contract with small business concerns owned and controlled by socially and economically disadvantaged individuals (as defined in section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C))) residing in the vicinity of projects funded under this section.(2)Set aside for extremely low-income and very low-income familiesNot less than 25 percent of the affordable housing described in paragraph (1) shall service individuals and families with a household income that does not exceed 50 percent of the area median income.(3)Affordability periods(A)In generalThe affordability period for housing assisted under this section—(i)with respect to rental housing or housing with resale restrictions, shall be not less than 30 years, beginning on project completion; and(ii)with respect to housing with recapture restrictions, shall be not less than 10, 20, or 30 years in accordance with the affordability period requirements under section 93.305 of title 24, Code of Federal Regulations, or any successor regulation.(B)Longer periods permittedNothing in subparagraph (A) shall be construed to prohibit a recipient of a grant under this section from establishing a longer affordability period than is required under that subparagraph.(4)Deadline for expending fundsA recipient of a grant under this section shall expend—(A)not less than 50 percent of allocated funds under this section not later than 3 years after the date on which the funds become available to the grantee for obligation; and (B)100 percent of allocated funds under this section not later than 6 years after the date on which the funds become available to the grantee for obligation.(d)Technical assistance(1)In generalThe Secretary may use not more than 2 percent of the funds made available under this section to provide technical assistance to grantees under this section.(2)Sense of CongressIt is the sense of Congress that, to the extent practicable, the Secretary shall provide technical assistance directly to grantees under this section.(e)Deadline for awarding fundsThe Secretary shall award all grant funds authorized under this section not later than 1 year after the date of enactment of this Act.(f)Existing regulationsExcept to the extent that a regulation is in conflict with the provisions of this Act, the regulations applicable to the provision of emergency assistance for the redevelopment of abandoned and foreclosed homes, as authorized under title III of division B of the Housing and Economic Recovery Act of 2008 (42 U.S.C. 5301 note; Public Law 110–289) and subsequent Acts, as in effect on the day before the date of enactment of this Act, shall apply to the provision of assistance under this Act.